784 So. 2d 493 (2001)
David C. NOLTE, as Property Appraiser of Indian River County, Florida; and Lawrence H. Fuchs, as Executive Director of the State of Florida Department of Revenue, Appellants,
v.
Rita M. WHITE and John Dunn, as Trustee of the Qualified Personal Residence Trust of Rita White Dated January 28, 1998, Appellees.
No. 4D00-3079.
District Court of Appeal of Florida, Fourth District.
March 28, 2001.
Rehearing Denied May 25, 2001.
*494 Robert Jackson of Jackson & Barkett, Vero Beach, and Joseph C. Mellichamp, III, Senior Assistant Attorney General, Office of the Attorney General, Tallahassee, for appellants.
Troy B. Hafner and Brian J. Connelly of Gould, Cooksey, Fennell, O'Neill, Marine, Carter & Hafner, P.A., Vero Beach, for appellees.
PER CURIAM.
The trial court granted final summary judgment in favor of appellee Rita M. White, who claimed a homestead exemption in property that she conveyed to a qualified personal residence trust (QPRT)[1] and in which she retained a right to reside for a term of eight years. The Property Appraiser of Indian River County and the Director of the State of Florida Department of Revenue appealed, arguing that Mrs. White does not have sufficient equitable title to claim homestead exemption because she does not hold a life estate in the property. We affirm, adopting the rationale in Robbins v. Welbaum, 664 So. 2d 1 (Fla. 3d DCA 1995) (taxpayers were entitled to homestead exemption even though the qualified personal residence trust limited taxpayers' use of their residence to earlier of ten years from trust's creation or one of taxpayer's death).
FARMER, TAYLOR, JJ., and MAY, MELANIE G., Associate Judge, concur.
NOTES
[1]  A Qualified Personal Residence Trust (QPRT) is an estate planning device whereby the settlor creates "an irrevocable trust funded by the transfer of a personal residence to the trustee while retaining in the transferor a right to reside on the property for a term of years." Jeffrey A. Baskies, Understanding Estate Planning with Qualified Personal Residence Trusts, 73 Fla. B.J. 72 (1999).